Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received February 9, 2021:
Claim 1 has been amended, Claim 2-5 have been cancelled. Therefore Claim 1 is pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 12, 2020.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0139185) in view of Mitsuya et al. (JP2012138278) and Ishizuka (JPH0778639).
With respect to claim 1, Han et al. discloses a power supply device which includes a battery pack 200 having a plurality of battery cells 103/101 [Figure 5; 0038; 0076-0080] and a voltmeter (voltage detection device) [0039; 0070; 0078] which detects a voltage, wherein: the battery pack 200 includes only one battery cell 103 having a short circuit member 43 (shutoff device) installed therein [0072; Figure 6; Figure 5 0080] which shuts off a conduction path based on an increase in voltage of the battery cell 103 having the shutoff device 43 [0092] , and 

among the plurality of battery cells 103/101 included in the battery pack 200, the battery cells 101 which exclude said one battery cell 103 in which the shutoff device 43 is built and in which the shutoff device 43 is not built have a same outer shape as that of said one battery cell 103 in which the shutoff device 43 is built. [0065; 0079; 0083; Figure 5]
Han et al. does not disclose a voltage detection device which detects a voltage of each of the battery cells, a Shut off device which shuts off a conduction path based on an increase in an internal pressure of the battery cell having the shutoff device or wherein the one battery cell with the shut off device having a smallest battery capacity among the plurality of battery cells
Ishizuka discloses wherein discharge performance of the assembled battery depends on the performance of the battery with the lowest capacity wherein the lower capacity battery may be subject to over discharge and wherein sensors and safety elements for charge control are arranged at one of those unitary batteries which have the lowest capacity in order to allow for a highly reliable assembled battery, [Abstract; 0002-0009].  Therefore, one of ordinary skill in the art would recognize that the battery cell with the smallest capacity would most likely overcharge/shot-circuit before the other battery cells within the battery pack and therefore would appreciate the benefit of preventing this from happening by including a shutoff device within the battery cell with the lowest capacity before it leads to shortened battery life or ends the life of the battery pack. 
The application of a known technique to a known device ready for improvement
to yield predictable results is obvious to a person of ordinary skill in the art. See KSR
Int'/ v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see
MPEP § 2143).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the single current interrupt device of Han et al. to be present in the battery cell with the smallest capacity in order to obtain the predictable result of allowing for improved battery performance/safety.
Mitsuya et al. discloses a power supply device 110 which includes a battery pack BP1 and BP2 [0021-0022; Figure 1; Figure 2] having a plurality of battery cells CL11-CL1n/CL21-CL2n [0043; Figure 2] and a voltage detection device 111/112 which detects a voltage of each of the battery cells. [0040-0042; Figure 1]
Wherein the battery pack includes a battery cell having a CID (shutoff device) installed therein which shuts off a conduction path based on an increase in an internal pressure of the battery cell having the CID (shutoff device), [0042-0044]; 
Wherein each of the battery packs BP1 and BP2 has a first CID and second CID (includes at least one shut-off device) or wherein the first and second CID can be provided in at least one of the battery cells. (Includes at least one shut-off device) [0082-0085].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Han et al. to include a voltage detection device which detects a voltage of each of the battery cells, a Shut off device which shuts off a conduction path based on an increase in an internal pressure of the battery cell having the shutoff device, as disclosed in Mitsuya et al., in .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshioka et al. (US 2012/0319693) discloses a battery pack with one lower current battery at the end. Cherng (US 2008/00241671) discloses a separation unit on an end cell. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723